DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11, 13, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (U.S. Publication 2018/0074627).

a display (see paragraph 37 and #1005, 1100, 1200 of Figure 2 wherein Kong et al. discloses the electronic device comprising a panel made up of both a display panel and a touch sensor panel.  Note, the Examiner interprets the panel #1005 equivalent to Applicant’s “display.”); 
an optical sensor disposed in a rear surface of the display and overlapping the display, the optical sensor comprising a light emitting unit including light emitting circuitry and a light receiving unit including light receiving circuitry (see paragraphs 45-46, 50-51, 63, 67-68 and Figures 2, 3 and 4 wherein Kong et al. discloses the device comprising an image sensor which generates/outputs an image signal associated with an object which is on a partial area of the display.  Kong et al. discloses the image sensor performing such a task based on light emitted from the display panel pixels in the PA area.  Kong et al. discloses the image sensor including a photo-diode that is capable of generating current in response to the light.  Kong et al. further discloses the device comprising an optical element that adjusts the emitted light provided to the image sensor.  Kong et al. discloses the image sensor and optical element located underneath the display panel and touch panel of the display.  Note, the Examiner interprets the combination of Kong et al.’s image sensor, optical element and display panel equivalent to Applicant’s “optical sensor” as the elements disclosed by Kong et al. perform the emitting of light and receiving of light and are positioned such that they “overlap” the display area as evidence to the “PA” area pixels.);

obtain position information of a first area corresponding to the light emitting unit of the optical sensor in the display (see paragraphs 48-49 and 134-136 wherein Kong et al. discloses the location of the PA area associated with coordinates of the touch sensor panel and detecting such an area as the user of the device contacts or approaches the PA area of the display.), and
based on the light emitting unit of the optical sensor radiating light, output a visual object in at least one of the first area or an area adjacent to the first area on the display (see paragraphs 79-82 wherein Kong et al. discloses the device displaying a reference image to inform the user of a location at which the image sensor is disposed.).
In reference to claims 4, 13 and 19, Kong et al. discloses all of the claim limitations as applied to claims 1, 11 and 16 respectively.  Kong et al. further discloses displaying the reference image to inform the user of a location at which the image sensor is disposed when a touch area of a finger does not coincide with the partial area (see paragraph 79-82 and Figure 6).  Note, the Examiner interprets the displaying of such an image based upon whether the touch detected is in the partial area is equivalent to Applicant’s broadly recited, “operation pattern of the optical sensor” claims 4 and 13) or “proximity sensor” (claim 19).
In reference to claims 5 and 14, Kong et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Kong et al. further discloses displaying the reference 
In reference to claim 6, Kong et al. discloses all of the claim limitations as applied to claim 1 above.  Kong et al. discloses upon detecting a fingerprint based on the image signal, the device determines whether the detected fingerprint is a fingerprint of an authenticated user and displaying an associated notification/message on the display (see paragraph 100 and #1000, steps 1b-1c of Figure 9).  Note, the Examiner interprets notification displayed to the user equivalent to “provide(ing) status information” as the authentication of the device in Kong et al. is further seen as equivalent to Applicant’s “control(ling) of the optical sensor.” 
In reference to claim 9, Kong et al. discloses all of the claim limitations as applied to claim 1 above.  Kong et al. discloses the image sensor including a photo-diode that is capable of generating current in response to received light (see paragraph 46 and Figure 4).  Kong et al. discloses setting the display panel pixel brightness to a level that is equal to or higher than a reference brightness for displaying a reference image (see paragraphs 87-88 and Figure 6).
In reference to claim 10, Kong et al. discloses all of the claim limitations as applied to claim 1 above.  Kong et al. discloses the invention detecting a fingerprint using optics-based fingerprint detection (see paragraph 6).  Kong et al. further discloses displaying the reference image as an outline of an area at which the image sensor is disposed (see paragraphs 81-82 and Figure 8).  
In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 11 recites a “method” of the invention of which the Examiner believes has at least inherently been disclosed by the teachings of Kong et al. as described in the above rejection of claim 1.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication 2018/0074627).
In reference to claims 7, 8, 15 and 20, Kong et al. discloses all of the claim limitations as applied to claims 1, 11 and 20 above.  Kong et al. discloses upon detecting a fingerprint based on the image signal, the device determines whether the detected fingerprint is a fingerprint of an authenticated user and displaying an associated notification/message on the display (see paragraph 100 and #1000, steps 1b-1c of Figure 9).  Although Kong et al. does disclose displaying a status notification/message, Kong et al. does not explicitly disclose displaying the notification specifically as a power message indicating the device receiving power from an external power supply or the notification indicating a message has been received in a message application.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to display a variety of different notifications to the user based upon the touch detected techniques of Kong et al. including those which include power status or message status.  Applicant has not disclosed that explicitly providing the techniques of the invention to display a message of power status or message status, as claimed, provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Kong et al. because the exact data output as a notification/message to the user on a user display device is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Kong et al. to obtain the invention as specified in claims 7, 8, 15 and 20 respectively.

Allowable Subject Matter
Claims 2, 3, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shin et al. (U.S. Publication 2010/0177046)
Shin et al. discloses a key input apparatus for a portable apparatus that includes a display unit that displays a key selected by a user input and a light sensor that includes a plurality of light emitting elements mounted on the sides of the display unit.
Ogawa et al. (U.S. Publication 2006/0033016)
Ogawa eta l. discloses a photosensor and a display fabricated on the same substrate.
Cho et al. (U.S. Patent 11,244,995)
Cho et al. discloses an electronic device comprising a front surface and rear surface with an illuminance sensor disposed in between.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/11/22